EXAMINER'S COMMENTS

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the combination of limitations as claimed in claims 17, 27 and 41 are not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example  Jordan (U.S. 5,704,240) discloses a reclcsable metallic container 10, comprising; a container body 10 comprised of a bottom portion (lower most portion of 10), a sidewall portion 14, a neck portion 18 extending upwardly from said sidewall portion 14, container threads 12 that wrap at least one time around a portion of said neck portion 16, an opening (container opening positioned inside of 20) positioned on an uppermost portion of said neck portion 18, and a curl 20 formed on said uppermost portion of said neck portion 18, wherein said container threads 12 include peaks (fig.3) that project inwardly from an interior surface of said neck portion 16, and wherein an exterior surface of said neck portion 16 includes inwardly oriented valleys (valleys that are created by 32} corresponding to said peaks (see fig.3 of Jordan)  Olson et al. (U.S. 2008/0047922) teaches a threaded closure 170 comprising: a closure body (body of 170) adapted to be inserted at least partially into an opening of a neck portion 158; closure threads 164 formed on at least a portion of an outside surface of said closure body; and at least one seal 178 adapted to contact a surface of said container body 150 (see figure 13 and paragraph [0042] of Olson et al.).However, fail to teach or suggest the specific combination of limitation as claimed in claims 17, 27 and 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735